Citation Nr: 0918309	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-18 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent 
disabling for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to March 
1982; from August 1982 to April 1987; and from May 1988 to 
July 1999.
This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a January 2006 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Los Angeles, which denied the Veteran's request 
for an increased evaluation for diabetes mellitus, type II. 

In a June 2006 statement to the RO, the Veteran requested 
that he be permitted to testify at a personal hearing before 
a Veterans Law Judge at the RO.  In August 2007, the RO sent 
a letter informing him that his hearing before the Board had 
been scheduled for September 12, 2007; the Veteran, however, 
failed to report for that hearing.  His hearing request, 
therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 
20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was service-connected for diabetes mellitus, type 
II in a December 1999 rating decision, with an effective date 
of August 1, 1999, and an initial evaluation of 20 percent 
disabled.  In March 2005, he requested an increased rating, 
stating that his condition had worsened and that he was now 
required to take insulin.  In August 2005, he was afforded a 
VA examination, at which time it was noted that his A1c level 
was 10.9 percent, which, according to his treatment records, 
was above the recommended level.  His blood glucose level was 
189 and his albumin/creatine ratio was 226.5, which was noted 
as markedly elevated.  The diagnosis was diabetes mellitus 
poorly controlled.   In a January 2006 rating decision, his 
request for a higher disability rating was denied because 
there was no medical evidence that his diabetes required a 
regulation of his activities.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008). 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2008).  The RO provided the 
Veteran with a VA examination in August 2005.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.

However, the United States Court of Appeals for Veterans 
Claims ("Court") has held that a veteran is entitled to a 
new VA examination where there is evidence, including his 
statements, that the disability has worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In a June 2006 notice of appeal, the Veteran claimed that his 
diabetes had worsened to the point that he was now required 
to regulate his activity level because he could no longer 
exercise or engage in sports; he claimed that he was now 
relegated to "lesser effort" activities, such as walking.  
(See VA Form 9, June 2006.)  A closer look at the Veteran's 
statement, however, indicates that his decision to limit his 
activity level was made without the advice or consent of his 
physician.  A review of his VA Medical Center ("VAMC") 
treatment records from November 2005 through June 2006 
reveals that although his physician noted that his diabetes 
was still poorly controlled, he opined that the Veteran's 
obesity was likely contributing to his condition and 
recommended that he actually increase his activity level. 

In an April 2009 informal hearing presentation, the Veteran 
again claimed, via his representative, that his diabetes 
mellitus has progressed to such a severity as to warrant an 
increased evaluation.  He further claimed that he has 
numbness and tingling in his hands and feet suggestive of 
peripheral neuropathy secondary to his diabetes mellitus.  
Additionally, he claimed that the August 2005 VA examiner did 
not follow proper procedures.  In this respect, the Board 
notes that in his examination report, the VA examiner 
specifically noted that the Veteran's claims folder had not 
been available for his review.

Because the Board may not rely on its own unsubstantiated 
medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), it must rely on an informed medical opinion in 
order to adjudicate a claim.  Because the VA examiner's 
opinion was based on an incomplete review of the evidence, 
and because the Veteran has argued on several occasions that 
his disability has continued to worsen in severity, the Board 
finds that another VA examination is necessary to determine 
the current level of the Veteran's diabetes mellitus, type 
II.

The Board also notes that because the claims file only 
contains the Veteran's VAMC treatment records through June 
2006, an attempt should be made to obtain his most up-to-date 
treatment records.  Where VA has constructive and actual 
knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must 
be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records in the possession of the VA are 
deemed to be constructively of record, they must be obtained.  
Id.

Finally, the Veterans Claims Assistance Act of 2000 
("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), 
states that VA has a duty to assist claimants in 
substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  In his 
April 2009 statement, the Veteran's representative claimed 
that the Veteran did not receive proper notice of the 
requirements necessary to obtain an increased rating under 
the criteria of Diagnostic Code 7913.  As such, the RO will 
send the Veteran an updated VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with updated 
notice on how to substantiate a claim for 
an increased rating, compliant with the 
holding of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

2.  Obtain all available VA treatment 
records pertaining to his diabetes 
mellitus, type II since June 2006 and 
associate these records with the claims 
folder.  Any negative reply should be 
included in the claims folder.

3.  Schedule the Veteran for an 
appropriate VA examination, including a 
complete physical examination with 
diagnostic tests, to determine the current 
severity of his diabetes mellitus, type 
II.  Any tests deemed necessary should be 
conducted, and all clinical findings 
should be reported in detail.  The 
complete claims folder must be provided to 
the examiner for review in conjunction 
with the examination, and the examiner 
must note that the claims folder has been 
reviewed.  The examiner should 
specifically discuss whether the Veteran's 
diabetes mellitus, type II, requires that 
his activities be regulated.  Finally, the 
examiner should specify whether the 
Veteran has any complications resulting 
from the diabetes, including diabetic 
retinopathy and diabetic neuropathy, and 
state whether and to what extent they 
affect his activity level.  Any other 
complications relating to the veteran's 
diabetes mellitus, type II, should also be 
noted.  Any and all opinions must be 
accompanied by a complete rationale.

4.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




